—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered February 15, 1996, convicting him, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
*237Defendant’s claim that the court erred by failing to state in its justification charge that defendant’s duty to retreat applied only to the last of what defendant claims to be several distinct confrontations is unpreserved and we decline to review it in the interest of justice. Were we to review the claim, we would find it to be without merit. Viewed as a whole (see, People v Coleman, 70 NY2d 817), the court’s instructions were proper and conveyed the appropriate standard to the jury. The court properly stated that defendant did not have a duty to retreat until the time deadly force was utilized, thus avoiding any potential confusion. The prosecutor’s comments regarding defendant’s initial retreat were supported by the evidence and a fair response to defendant’s arguments. In any event, in view of the overwhelming evidence that defendant unjustifiably stabbed his unarmed victim, the claimed errors could not have affected the verdict. Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.